                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:10-00196-3

WAYNE ANDERSON VANCE


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On July 17, 2019, the United States of America

appeared by Andrew Tessman, Assistant United States Attorney,

and the defendant, Wayne Anderson Vance, appeared in person and

by his counsel, Paul Stroebel, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Steven M. Phillips.

The defendant commenced a thirty-three month term of supervised

release in this action on May 3, 2019, as more fully set forth

in the Supervised Release Revocation and Judgment Order entered

by the court on May 3, 2019.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects: (1) the defendant failed to participate in and

successfully complete the 9 to 12 month residential drug

treatment program at Recovery Point, in that he commenced the

program on May 3, 2019 and voluntarily left fifteen days

thereafter on May 18, 2019; and (2) the defendant unlawfully

used and possessed an illicit controlled substance, as reflected

by a urine specimen provided on June 10, 2019, which tested

positive for methamphetamine and amphetamine; all as admitted by

the defendant on the record of the hearing and as set forth in

the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



                                 2
           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TEN (10) MONTHS, to be followed by a twenty-three month term of

supervised release under the same conditions as heretofore, with

the exception that the defendant no longer be required to attend

the 9-12 month recovery program, and with the additional

condition that the defendant make himself available for drug

abuse treatment and counseling as directed by the probation

officer.   The court recommends that the defendant serve his

imprisonment as close to Logan County as feasible, at a facility

in which drug abuse counseling and/or treatment may be made

available for him.


           The defendant was remanded to the custody of the

United States Marshal.




                                 3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   July 18, 2019




                                4
